DETAILED ACTION
Status of Application
Receipt of the response to the restriction/election requirement and applicant arguments/remarks, filed on 01/03/2022, is acknowledged.  
Applicant has elected without traverse the invention of Group I, claims 1-11, drawn to a method of treating gum disease by using a filament coated with a drug.  
Claims 1-21 are pending in this action.  Claims 12-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1-11 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/US2019/030250, filed May 1, 2019, which claims benefit of provisional U.S. Application No. 62/665,060, filed May 1, 2018.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The specification is objected to because of the following informalities:
The specification comprises the typographic errors, e.g., “poly(lactic acid)(PLA)” (Para. 0007, 0032) that needs to be corrected to “poly(lactic acid) (PLA)”.  Appropriate correction is required.  
The specification comprises multiple acronyms (e.g. Para. 0007, 0036, 0040).  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym used alone thereafter if needed.  Appropriate correction is required.
List of references (Para. 0053-0055) should be removed from the specification.  MPEP 608.01.  If applicant wants these references be printed in the patent, he/she should submit them in the form of information disclosure statement to be considered by examiner.  MPEP § 609.04(a) states "the list may not be incorporated into the specification but must be submitted in a separate paper."  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement, filed on 04/23/2021, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen, US 5,603,921 (cited in IDS).
Bowen teaches a medical dental floss and methods of using it for controlling the bacterial activity associated with gingivitis, i.e., a common and mild form of gum disease/periodontal disease (Abstract; Col. 1, Lns. 14-18, 59-48).  To this point Bowen teaches:
(i)  providing a dental floss comprising a flexible length of floss and having at least on the exterior thereof a coating of drugs, e.g., antimicrobials/chlorhexidine, or a dental floss with a surface coated with a soluble vehicle (e.g., polyethylene glycol) impregnated with a drug/antimicrobial (Col 4, Ln. 65-Col. 5, Ln. 6 as applied to claims 1, 2, 6, 8); and 
floss is forcibly drawn below gingiva so as to wipe the medicament carried by floss directly on to the infected site, i.e., to the area affected by the periodontal disease/gum disease (Col. 5, Lns. 54-61 as applied to claim 1). 
Bowen teaches that one can incorporate the antimicrobial agent into the dental floss lubricant that transfer to the tooth surface and dissolve, leaving the antibacterial agent in place, and specifically teaches that for the purpose of the drug delivery system one can use polyethylene glycol (i.e., water soluble wax known as carbowax; see Wikipedia) as said lubricant (Col. 6, Lns. 4-15 as applied to claim 3). 
Bowen does not specifically teach the use of uniformly coated filament (claim 1), and also does not teach moving filament in and out of the gum pocket (claim 4) or securing the filament in the gum pocket for a pre-determined duration of time (claim 11).  Bowen teaches, however, that the amount of the drug that is able to be adsorbed onto the affected surface depends on the time it is in contact with the surface (Col. 2, Ln. 51- Col. 3, Ln. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use uniformly drug coated filament as well as move the filament in and out of the treated area or keep the filament in the gum pocket for pre-determine time.  One would do so with expectation of beneficial results that would allow controlling/providing the efficiency of treatment by controlling/optimizing drug delivery to the infected area.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen, US 5,603,921 (cited in IDS), in view of Bible et al, US 5,692,530 (cited in IDS; hereinafter referred to as Bible), Petrus, US 5,875,799 (cited in IDS), and Hill et al., US 6,575,176 (hereinafter referred to as Hill).  
The teaching by Bowen is outlined above.  Bowen does not teach the filament is monolithic or comprises filaments braided together (claim 5), and also does not teach the use of antibiotics (Claim 7).  Bowen is silent regarding the coating coated with precoat layer (claims 9, 10).   
Bible teaches a flexible braided dental floss having (i) increased tensile strength, (ii) reduced likelihood of fraying; (iii) improved cleaning; and (iv) comprising multiple braided threads that can be coated (Abstract; Col. 2, Lns. 40-61; Col. 4, Lns. 2-10).  
Petrus teaches a method of treating systemic afflictions (e.g., gingivitis and periodontal disease) by using a dental floss or tape (e.g., multi-filament bundle of natural or synthetic fibers) impregnated or coated with an active therapeutic agents (e.g., antimicrobials, antibiotics/tetracycline, anti-inflammatory agents, antioxidants, anti-plaque agents, analgesics, etc.) and rubbing the floss against a mouth tissue to release the active therapeutic agent onto the tissue for penetration through the tissue (Abstract; Col. 1, Lns. 5-14 and 26-67; Col. 7, Lns. 28-46). 
Hill teaches coated monofilament tapes with improved abrasive properties having a precoating that permanently holds abrasives to the tape during flossing, while simultaneously releasing a second saliva soluble overcoating containing therapeutic substances (Abstract; Col. 1, Lns. 35-40). 
a flexible braided dental floss as taught by Bible or monolithic floss comprising precoat layer as taught by Hill preparing dental floss taught by Bowen.  One would do so with expectation of beneficial results, because cited prior art teaches that said approach allows increasing the floss strength and improve the cleaning.  It also would be obvious to use antibiotic as the active agent for treatment gum disease as taught by Petrus, because that would allow targeting a specific-bacteria, increasing thereby the efficiency of treatment.   

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        3/38/22